DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements filed on 5/7/2020 and 8/9/2021 have been considered.  

Drawings
The drawings filed on 5/7/2020 are accepted.  

Claim Rejections - 35 USC § 101



35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the broadest reasonable interpretation of “computer-readable storage medium” includes both transitory and non-transitory embodiments when an explicit definition is not found within the Applicant’s specification.  Accordingly, the Examiner recommends amending the claim to include “non-transitory”, thereby limiting the claim embodiment to falling within the statutory bounds of 35 U.S.C. 101.  See MPEP 2106 II and 2106.03 II for further reference.  
Claim Rejections - 35 USC § 102





The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 9-14, 17, 18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Noh et al. (US-2020/0045637 hereinafter, Noh).
Regarding claim 1, Noh teaches a method for use with an access point (AP) (Fig. 1 [111] and Page 3 [0049]), the method comprising:
inspecting control frames received from a rogue AP; (Fig. 25A [2511] and Page 18 [0186] “STA3 receives the trigger frame and the UL trigger-based frame respectively from STA2 and STA1 as OBSS frames. STA3 may determine whether the frames from STA1 and STA2 are inter-BSS (or OBSS) frames based on color information or MAC address information”) 
characterizing an intrusion by the rogue AP using one or more spatial reuse parameters included in the control frames; (Page 18 [0186] “STA3 may determine whether the frames from STA1 and STA2 are inter-BSS (or OBSS) frames based on color 
selecting a defensive posture for the AP based on the characterization.  (Page 18 [0186] “STA3 uses three values 1) RSSI.sub.STA2@STA3, 2) SRP to adjust a transmit power at STA3, and 3) α corresponding to a value of beamforming gain to adjust a transmit power at STA3. These values facilitate STA3 for satisfying SR conditions that may avoid signal interference at STA2.”)
Regarding claim 2, Noh teaches detecting the intrusion responsive to the AP inspecting the control frames, wherein detecting the intrusion comprises identifying a basic service set (BSS) of the AP within a spatial reuse group of the rogue AP.  (Page 2 [0032] “a basic service set (BSS) color field of a frame may be used to detect early on whether a received frame is an inter-frame (e.g., originates from an overlapping-BSS (OBSS) associated with a different wireless network as that of a station (STA) detecting the received frame) or an intra-frame (e.g., originates from a BSS associated with a same wireless network as that of the STA detecting the received frame). An early detection procedure can thus provide the ability to determine whether a frame (e.g., an HE frame or a legacy frame) is an inter-frame or intra-frame”, Page 18 [0186] “STA3 may determine whether the frames from STA1 and STA2 are inter-BSS (or OBSS) frames based on color information” and Page 19 [0196] note: the STA can be the AP, see Page 3 [0047] and Pages 21-22 [0219])
	Regarding claim 3, Noh teaches detecting the intrusion responsive to a neighboring AP inspecting the control frames, wherein detecting the intrusion comprises identifying a basic service set (BSS) of the AP within a spatial reuse group (SRG) of the rogue AP.  (Page 2 [0032] “a basic service set (BSS) color field of a frame may be used to detect early on whether a received frame is an inter-frame (e.g., originates from an overlapping-BSS (OBSS) associated with a different wireless network as that of a station (STA) detecting the received frame) or an intra-frame (e.g., originates from a BSS associated with a same wireless network as that of the STA detecting the received frame). An early detection procedure can thus provide the ability to determine whether a frame (e.g., an HE frame or a legacy frame) is an inter-frame or intra-frame”, Page 18 [0186] “STA3 may determine whether the frames from STA1 and STA2 are inter-BSS (or OBSS) frames based on color information” and Page 19 [0196] note: the STA can be the AP, see Page 3 [0047] and Pages 21-22 [0219])
	Regarding claim 4, Noh teaches detecting the intrusion responsive to a sensor device (Fig. 19A [STA3]) inspecting the control frames, wherein detecting the intrusion comprises identifying a basic service set (BSS) of the AP within a spatial reuse group (SRG) of the rogue AP.  (Page 2 [0032] “a basic service set (BSS) color field of a frame may be used to detect early on whether a received frame is an inter-frame (e.g., originates from an overlapping-BSS (OBSS) associated with a different wireless network as that of a station (STA) detecting the received frame) or an intra-frame (e.g., originates from a BSS associated with a same wireless network as that of the STA detecting the received frame). An early detection procedure can thus provide the ability to determine whether a frame (e.g., an HE frame or a legacy frame) is an inter-frame or intra-frame”, Page 18 [0186] “STA3 may determine whether the frames from STA1 and STA2 are inter-BSS (or OBSS) frames based on color information” and Page 19 [0196])
Regarding claim 5, Noh teaches characterizing the intrusion comprises characterizing the rogue AP as one of: benign and malicious.  (Page 18 [0186] “In assessing whether STA3 can initiate an SR transmission, STA3 determines whether the SR transmission causes any severe interference to STA2 when STA2 receives the UL trigger-based frame. In one or more implementations, STA3 uses three values 1) RSSI.sub.STA2@STA3, 2) SRP to adjust a transmit power at STA3, and 3) α corresponding to a value of beamforming gain to adjust a transmit power at STA3. These values facilitate STA3 for satisfying SR conditions that may avoid signal interference at STA2” i.e. avoiding interference is equivalent to being “benign”)
Regarding claim 6, Noh teaches wherein characterizing the intrusion comprises determining at least one of the following:
a carrier frequency offset of the rogue AP;
a sampling frequency offset of the rogue AP;
a power amplifier characteristic of the rogue AP; (Page 18 [0186] “2) SRP to adjust a transmit power at STA3”) and
an out-of-band power of the rogue AP.  
Regarding claim 9, Noh teaches further comprising:
calculating a severity of the intrusion using one or more of:
	a received signal strength indicator  [(RSSI) value of received frames from a basic service set (BSS) of the rogue AP;  (Page 18 [0186-0187] “1) RSSI.sub.STA2@STA3”)
	a spatial reuse group overlapping basic service set packet detect minimum (SRG OBSS PD min) threshold value in the control frames;
	a SRG OBSS PD maximum (max) threshold value in the control frames;
	a channel load value corresponding to the BSS of the rogue AP; and
an attack hops value representing a proximity of the AP to the rogue AP.  
Regarding claims 10 and 11, the limitations of claims 10 and 11 are rejected as being the same reasons set forth above in claims 1 and 2.  See processor Fig. 2 [210].
Regarding claim 12, the limitations of claim 12 are rejected as being the same reasons set forth above in claims 3 and 4.  
Regarding claims 13 and 14, the limitations of claims 13 and 14 are rejected as being the same reasons set forth above in claims 5 and 6.  
Regarding claim 17, the limitations of claim 17 are rejected as being the same reasons set forth above in claim 9.  
Regarding claims 18 and 20, the limitations of claims 18 and 20 are rejected as being the same reasons set forth above in claims 1, 2 and 9.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Noh in view of Patwardhan et al. (US-2020/0083969 hereinafter, Patwardhan).
Regarding claim 7, Noh teaches the limitations of claim 1 above, but differs from the claimed invention by not explicitly reciting adding a basic service set (BSS) of the rogue AP to a spatial reuse group (SRG) of the AP; and adjusting a sensitivity threshold for the SRG.  
In an analogous art, Patwardhan teaches a method and system for enhanced channel access in 802.11AX using SRG for foreign APs (Abstract) that includes adding a basic service set (BSS) of the rogue AP to a spatial reuse group (SRG) of the AP; (Pages 1-2 [0018]) and adjusting a sensitivity threshold for the SRG.  (Pages 1-2 [0018] “competing APs seen by a deployed AP can be added to the deployed AP's SRG, and the SRG-based overlapping BSS (OBSS) minimum and maximum thresholds may be changed to a value higher than the maximum threshold for the Non-SRG OBSS power detect (PD) level”)
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Noh after modifying it to incorporate the ability to add an AP to an SRG and to adjust thresholds for power detections of Patwardhan since it enables effectively ignoring the AP within the deployed network.  (Patwardhan Pages 1-2 [0018])
Regarding claims 15 and 19, the limitations of claims 15 and 19 are rejected as being the same reasons set forth above in claim 7.  
Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Noh in view of Patwardhan as applied to claims 7 and 15 above, and further in view of Gubbi et al. (US-6,865,609).
Regarding claims 8 and 16, Noh in view of Patwardhan teaches the limitations of claims 7 and 15 above, but differs from the claimed invention by not explicitly reciting wherein selecting the defensive posture for the AP comprises, for a second characterization of the intrusion that has a lesser severity than the first characterization:
changing a basic service set (BSS) color or a channel of the AP.  
In an analogous art, Gubbi teaches a scheme for wireless local area networks (Abstract) that includes changing the channel when interference is detected.  (Col. 28 lines 27-44)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Noh in view of Patwardhan after modifying it to incorporate the ability to change a channel of an access point when interference is high of Gubbi since it enables always trying to operate on relatively free channels.  (Gubbi Col. 28 lines 36-38)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW C SAMS whose telephone number is (571)272-8099. The examiner can normally be reached M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew C Sams/Primary Examiner, Art Unit 2646